Citation Nr: 0702813	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 
noncompensable rating for left ear hearing loss and continued 
a 10 percent rating for tinnitus.  In January 2005, the Board 
remanded the claim for further development.

The evidence raises the issue of entitlement to service 
connection for right ear hearing loss and this issue has not 
been previously addressed by the RO.  On July 2002 VA 
examination, the examiner indicated that the veteran had 
asymmetric (L>R) mild to moderately severe noise induced high 
frequency sensorineural hearing loss, with good word 
recognition, "that was more likely than not initially caused 
by acoustic trauma described by the veteran during his 
military service."  An October 2006 private Audiology report 
noted that the bilateral sensorineural hearing loss was 
"consistent with the veteran's history of noise exposure and 
[was] more likely as not related to his military service."  
As this matter is not before the Board at this time, it is 
referred to the RO for further action.  


FINDINGS OF FACT

1.  The veteran's left ear hearing acuity has been no worse 
than Level V.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (Code) 6260; factors warranting 
extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Code 6100, 4.86 (2006).

2.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Code 6260 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  June 2002, April 2005, and 
March 2006 letters advised him of the evidence necessary to 
substantiate his claims for increased ratings.  The December 
2002 rating decision, a July 2003 statement of the case 
(SOC), and the March 2004, April, June and October 2005, and 
November 2006 supplemental SOC's, provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He is not prejudiced by any defect in notice 
(including in timing) as he has had full opportunity to 
supplement the record and participate in the adjudicatory 
process after notice was provided.  Finally, it is not 
alleged that the notice in this case was less than adequate.

The veteran's VA and private treatment records have been 
secured.  The RO arranged for appropriate VA medical 
examinations.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.


II.  Factual Background

March 2002 to July 2002 treatment records from Portland VA 
Medical Center (VAMC) showed complaints of ringing in the ear 
and hearing loss.  In May 2002, he underwent a hearing aid 
evaluation and two hearing aids were ordered.

On July 2002 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
50
50
    LEFT
5
30
70
75
75

The average right ear puretone threshold was 39 decibels, and 
speech discrimination was 96 percent.  The average left ear 
puretone threshold was 63 decibels, and speech discrimination 
was 84 percent.  He had constant bilateral tinnitus.  

In a December 2004 informal hearing presentation, the 
veteran's representative contended that prior to June 12, 
2003, the rating schedule for Code 6260 was ambiguous and 
that each ear was entitled to an additional, and separately 
compensable, evaluation for constant bilateral tinnitus 
beyond the single 10 percent currently assigned.    


On February 2004 VA official audiometry, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
50
    LEFT
10
30
75
70
70

The average right ear puretone threshold was 40 decibels, and 
speech discrimination was 96 percent.  The average left ear 
puretone threshold was 61 decibels, and speech discrimination 
was 72 percent.  He had constant tinnitus and continued 
hearing aid use was recommended.  

On May 2005 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
50
50
    LEFT
15
30
75
70
70

The average right ear puretone threshold was 40 decibels, and 
speech discrimination was 90 percent.  The average left ear 
puretone threshold was 61.25 decibels, and speech 
discrimination was 68 percent.  He had constant tinnitus that 
was due to the same etiology as his hearing loss. 

In January 2005 and May 2005, several "buddy statements" 
indicated that based on observations, the veteran's hearing 
loss had increased in severity. 







On October 2006 official audiometry results from the 
Audiology Clinic, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
50
55
    LEFT
25
40
75
70
70

The average right ear puretone threshold was 70 decibels, and 
speech discrimination was 98 percent.  The average left ear 
puretone threshold was 70 decibels, and speech discrimination 
was 90 percent.  It was noted that the bilateral 
sensorineural hearing loss and the constant "ringing" 
tinnitus were consistent with the veteran's history of noise 
exposure. 

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

Left Ear

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  If 
impaired hearing is service-connected in only one ear (as is 
the case here), to determine the rating from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  (A recent revision of the regulations permits in 
rating unilateral hearing loss consideration of the hearing 
loss in the nonservice connected ear if hearing loss in the 
service- connected ear is compensable, i.e., level X or XI.) 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be solely on 
puretone threshold testing.  One exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) are 55 decibels or greater.  Another occurs when the 
puretone threshold at 1000 hertz is 30 decibels or less, and 
the threshold at 2000 hertz is 70 decibels or more. See 
38 C.F.R. § 4.86(a)(b). Table VII is then used to determine 
the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On the most recent (May 2005) VA examination, the left ear 
average puretone threshold was 61.25 decibels and speech 
recognition was 68 percent.  Under Table VI, such hearing 
acuity is considered level V.  Since right ear hearing loss 
is not service connected, the numerical designation for the 
right ear is Level I.  Combining the hearing level 
designations for the two ears under Table VII results in a 0 
percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.  

Since the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment is shown, and the left ear 
hearing loss may be alternatively rated under Table VIA. See 
38 C.F.R. § 4.86(b).  Under those criteria, the left ear has 
Level IV hearing.  As the hearing Level determination under 
the Table VI criteria is more favorable to the veteran, it 
has been applied, but as previously discussed such hearing 
acuity warrants a 0 percent rating.  

Applying the results from the October 2006 private 
audiological evaluation also only warrants a noncompensable 
rating. 
The veteran's lay assertions (and those of his "buddies") 
of hearing impairment are insufficient to establish 
entitlement to a compensable rating because the rating of 
hearing loss disability involves the mechanical application 
of the rating schedule to numeric designations assigned to 
official audiometry results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  Accordingly, the 
claim must be denied.

Tinnitus

In April 1976, service connection for tinnitus was granted 
and assigned a 10 percent evaluation, effective March 10, 
1976.  In April 2002, the veteran file an increased rating 
claim for his bilateral tinnitus.  In a December 2002 rating 
decision, the RO denied the veteran's request essentially 
finding that under Code 6260, 10 percent was the maximum 
assignable evaluation and the evidence of record did not show 
that an extra-schedular evaluation is warranted.  In a 
December 2004 informal hearing presentation, the veteran's 
representative contended that the veteran was entitled to an 
additional, and separately compensable, evaluation for 
constant bilateral tinnitus beyond the single 10 percent 
currently assigned pursuant to 38 C.F.R. § 4.87 Code 6260.  
The December 2002 rating decision has been appealed to the 
Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  An 
October 2005 supplemental SOC notified the veteran that a 
recent court decision may impact the outcome of his case and 
that the case would be on hold until further notice.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether extra-
schedular consideration under 38 C.F.R. § 3.321 is warranted.  
No specific factors warranting extraschedular consideration 
have been alleged.  The record does not show that the 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, which would render impractical application 
of the regular schedular criteria.  Accordingly, the Board 
finds that referral of this claim for extraschedular 
consideration is not in order. 


ORDER

A compensable rating for left ear hearing loss is denied

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


